DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 05/07/2021 have been entered, considered, and an action on the merits follows.
Applicant’s arguments regarding prior art Meier (US 8039105 B2), found on pages 7-8 of the Remarks, have been considered but are not persuasive. The Applicant states that Meier “fails to disclose or suggest the jet milling of elemental silicon”, because the term “elemental” is defined as “existing as an uncombined chemical element” by Merriam-Webster, where Meier’s amorphous silicon, comprised of silica, silicates, and silica gels does not qualify as an elemental silicon. The examiner respectfully disagrees and emphasizes that the claim 1 recites “solids containing phases of elemental silicon”. In the art, the phases of elemental silicon include silicon in the form of amorphous and polycrystalline silicon, as evidenced by Beebe et al. (US 20150057145 A1, paragraph 0020). Furthermore, on page 11, lines 7-15 of the specification, the Applicant defines “elemental silicone” as silicon containing impurities, even the compound silicon oxide (page 11, line 13 of the specification), which contradicts the claimed language – if taken into consideration with the Merriam-Webster definition of the term “elemental” as stated in the Remarks. Therefore, Meier’s amorphous silicon does read onto the claimed limitation of “elemental silicon” as recited in claims 1 and 27.
Applicant’s arguments regarding claims 7-10, 12, 17-20, and 22 found on pages 8-11 of the Remarks, have been considered but are moot, because the prior art amorphous silicon reads onto the claimed “elemental silicon” as discussed above.
Applicant’s arguments regarding claim 26, found on page 11 of the Remarks, have been considered and are persuasive. The Applicant states that Meier does not disclose jet milling high-purity polycrystalline. The examiner agrees and states that Meier’s amorphous silicon does not qualify as a polycrystalline silicon (i.e. polysilicon), which is specifically recited in claims 23 and 26. As a collective, the prior art teaches jet milling of polysilicon using inert gases as the milling fluid, and not steam, as evidenced by Hanlet (US 20160164085 A1, paragraph 0115) and Zehavi et al. (US 20080054106 A1, paragraph 0028). Meier teaches jet milling of silicon using steam as the milling fluid, however, Meier does not teach jet milling polysilicon using steam as the milling fluid. Therefore, the allowable subject matter of claims 23 and 26 are discussed in the Office Action below.

Claim Interpretation
Examiner notes that the following recitations are interpreted based on their definitions found in the specification.
Claims 1 and 27, “elemental silicon” is interpreted as described in page 11, lines 7-15 of the specification, which states “silicon can also contain silicon oxide”.
Claims 23 and 26, recitation “small proportion” is interpreted as impurities being <2% by weight of the silicon, as described in page 11, lines 17-19 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “the elemental silicon is high-purity polycrystalline silicon having a small proportion of foreign atoms”, it is unclear if said recitation is meant to further define the solids that contain phases of elemental silicon of claim 1, or it the elemental silicon. During examination, said recitation is interpreted to further define the solids, similar to claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meier et al. (hereinafter Meier; US 8039105 B2).
Regarding claim 1, Meier disclose a process for producing silicon particles (column 3, lines 25-31, i.e. milling of amorphous silica), the process comprising milling solids containing phases of 

Regarding claim 2, Meier further discloses wherein the milling fluid has a temperature of from 160-800°C (column 6, lines 2-4, i.e. the operating medium, which is the milling fluid, has a temperature of 200-800°C, which is within the claimed range).

Regarding claims 3 and 13, Meier further discloses wherein the milling fluid has a pressure of 5-220 bar (column 5, lines 64-67, i.e. the milling fluid has a pressure of 20-150 bar, which falls within the claimed range).

Regarding claims 4 and 14, Meier further discloses wherein the milling fluid contains ≥ 50% by volume of steam, based on the total volume of the milling fluid (column 2, lines 57-67, i.e. milling fluid is 100% steam, meeting the claimed ≥ 50%).

Regarding claims 5 and 15, Meier further discloses wherein the milling fluid contains at least one of nitrogen, noble gases and other inert gases in a collective volume which is less than or 

Regarding claims 6 and 16, Meier further discloses wherein the milling fluid is introduced into a milling chamber at a speed of sound of > 343 m/s (column 4, lines 60-62, i.e. velocity greater than 343 m/s).

Regarding claim 8, Meier further discloses wherein the milling fluid is superheated steam (column 5, line 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meier.
Regarding claims 7 and 17, Meier discloses that the temperature of the whole milling system is heated at a temperature higher than the dew point of vapor in order to avoid the condensation of the steam, indicating that the steam is maintained at a temperature higher than the dew point of vapor (column 2, lines 57-67, column 3, lines 52-65, and column 5, lines 22-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling process temperature of Meier to a temperature ≥ 2°C higher than the dew point of vapor, in order to avoid the condensation of the operating medium, i.e. steam (column 3, lines 52-65, and column 5, lines 22-28), because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as adjusting the temperature of the milling system and operating medium to avoid condensation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 18, Meier further discloses wherein the milling fluid is superheated steam (column 5, line 64).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal (NPL: How Superheated Steam is Obtained).
Regarding claims 9 and 19, Meier discloses that there is a superheated steam generation device (column 10, lines 4-6), but Meier is silent on the process of generating the superheated steam in the generating device. However, in the same field of endeavor, Agrawal teaches that heat is added to water to get wet steam, more heat is added to wet steam to get saturated steam, and further heat is added to get superheated steam (NPL: graph).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the process of Meier to include the process of generating superheated steam as taught by Agrawal, because applying known techniques to known processes to yield predictable results involves only routine skill in the art, such as applying heat to water to generate superheated steam. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Vandergrift (NPL: Superheated Steam Table).
Regarding claim 10, as best as understood, Meier discloses the milling fluid being superheated steam at a given preferred pressure range of 20-150 bar and at a given preferred temperature of 300-400°C. Meier doesn’t disclose a steam chart. However, in the same field of endeavor, Vandergrift teaches a steam chart having a saturated steam curve (NPL, i.e. the entropy graph), where the curve (NPL, i.e. the bell curve) is a phase diagram dividing line between wet steam and superheated steam, and where at Meier’s given preferred pressure and temperature ranges, the milling fluid falls in the superheated steam region, which is located to the right of the curve (NPL, i.e. the superheated steam region falls to the left of the bell curve and below the peak of the bell curve).
SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Costantino et al. (hereinafter Costantino; US 20150283534 A1).
Regarding claim 11, Meier discloses wherein the end product silicon particles have a d50 of < 1.5µm (column 15, lines 22-24), which falls within the claimed range of 0.3-100µm. Furthermore, in the same field of endeavor, Costantino teaches that that in the art of milling solids, it is well known that the end product particle size is directly dependent on the milling time (paragraphs 0186 and 0209, i.e. silicon solids milled using jet mills; paragraph 0226, i.e. desired particle size distribution is obtained by varying the milling length of time).	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier to obtain a desired end product particle size as taught by Costantino, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain larger particle sizes. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Bhatt et al. (hereinafter Bhatt; NPL: Surface Area and Oxidation Effects on Nitridation Kinetics of Silicon Powder Compacts).
Regarding claim 12, Meier discloses the invention substantially as claimed, except for the oxygen content of the silicon particles. However, in the same field of endeavor, Bhatt teaches that the oxygen impurity content of the end product particle size is directly dependent on the milling time (Page 3, Results and Discussion, i.e. “as the attrition-milling time increased, the average particle size decreased and the surface area increased, as expected, but the amount of… oxygen impurities also increased).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier, to decrease the amount of oxygen impurities as taught by Bhatt, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain less oxygen impurities as taught by Bhatt. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal, and further in view of Vandergrift.
Regarding claim 20, as best as understood, Meier discloses the milling fluid being superheated steam at a given preferred pressure range of 20-150 bar and at a given preferred temperature of 300-400°C. Meier doesn’t disclose a steam chart. However, in the same field of endeavor, Vandergrift teaches a steam chart having a saturated steam curve (NPL, i.e. the entropy graph), where the curve (NPL, i.e. the bell curve) is a phase diagram dividing line between wet steam and superheated steam, and where at Meier’s given preferred pressure and temperature ranges, the milling fluid would fall in the superheated steam region, which is located to the right 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the process of Meier to include the steam chart as taught by Vandergrift to verify the superheated state of the steam, because applying known techniques to known processes to yield predictable results involves only routine skill in the art, such as verifying the superheated state of steam. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal, further in view of Vandergrift, and still in further view of Costantino.
Regarding claim 21, Meier discloses wherein the end product silicon particles have a d50 of < 1.5µm (column 15, lines 22-24), which falls within the claimed range of 0.5-10µm. Furthermore, in the same field of endeavor, Costantino teaches that that in the art of milling solids, it is well known that the end product particle size is directly dependent on the milling time (paragraphs 0186 and 0209, i.e. silicon solids milled using jet mills; paragraph 0226, i.e. desired particle size distribution is obtained by varying the milling length of time).	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier to obtain a desired end product particle size as taught by Costantino, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain larger particle sizes. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal, further in view of Vandergrift, still further in view of Costantino, and still further in view of Bhatt.
Regarding claim 22, Meier discloses the invention substantially as claimed, except for the oxygen content of the silicon particles. However, in the same field of endeavor, Bhatt teaches that the oxygen impurity content of the end product particle size is directly dependent on the milling time (Page 3, Results and Discussion, i.e. “as the attrition-milling time increased, the average particle size decreased and the surface area increased, as expected, but the amount of… oxygen impurities also increased).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier, to decrease the amount of oxygen impurities as taught by Bhatt, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain less oxygen impurities as taught by Bhatt. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Ono et al. (hereinafter Ono; US 20160355685 A1).
Regarding claim 24, Meier does not disclose the solids containing phases of elemental silicon having no more than 2% by weight of metallic or elemental impurities. However, in the same field of endeavor, Ono teaches a method of pulverizing silica solids having no more than 0.01% by mass (paragraph 0072) using jet mills (paragraph 0118).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the silica of Meier with the silica having impurities no more than 0.01% as taught by Ono, because applying a known technique to SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Regarding claim 25, Meier disclose a process for producing silicon particles (column 3, lines 25-31, i.e. milling of amorphous silica), the method comprising providing a starting material consisting of elemental silicon (column 3, lines 25-31, i.e. the solids comprise of amorphous silica, silicates, and silica gels, which all comprise of molecules having the element silicone, e.g. SiO2, SiO4, all containing the solid phase of elemental silicon, Si);
providing a milling fluid comprising steam in an amount of at least 20% by volume of hte milling fluid (column 2, lines 57-67, i.e. jet mill used to process the solids containing the element silicone, where the milling fluid is “preferably steam”, which is 100% steam, meeting the claimed ≥ 20%);
milling the starting material in a jet mill using the milling fluid (column 2, lines 57-67); and
collecting the silicon particles from the jet mill (figure 1, element 6, i.e. an outlet; column 8, lines 7-13, i.e. the milled silicone particles are collected and transported outside the jet mill).
Meier does not disclose obtaining silicone particles from a starting material consisting of elemental silicon having no more than 2% by weight of impurities. However, in the same field of endeavor, Ono teaches a method of pulverizing silica solids having no more than 0.01% by mass (paragraph 0072) using jet mills (paragraph 0118).
SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Allowable Subject Matter
Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 23 and 26 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claim 23:
wherein the solids containing phases of elemental silicon are selected from the group consisting of high-purity polysilicon having a small proportion of foreign atoms, deliberately doped silicon and metallurgical silicon.

Claim 26:
wherein the elemental silicon is high-purity polycrystalline silicon having a small proportion of foreign atoms.

The following closest prior arts fall short for the following reasons:
Meier discloses jet milling amorphous silicon using steam as the milling fluid (column 3, lines 25-31; column 2, lines 57-67), but fails to disclose jet milling polysilicon using steam as the milling fluid. Similarly, Monsuur et al. (US 20170246111 A1) teaches jet milling amorphous silicon using steam as the milling fluid (paragraphs 0113 and 0115), but fails to disclose jet milling polysilicon using steam as the milling fluid.
	Hanlet teaches jet milling polysilicon in a fluidized bed jet mill, using nitrogen as the milling fluid. However, Hanlet fails to teach jet milling polysilicon using steam as the milling fluid. Similarly, Beebe et al. (US 20150057145 A1) teaches jet milling polysilicon in a jet mill using nitrogen as the milling fluid (paragraph 0020), but fails to teach jet milling polysilicon using steam as the milling fluid.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, since no motivation is found to comminute polysilicon in a jet mill using steam as the milling fluid.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725